PER CURIAM.
Having at this term reached the conclusion, for the reasons stated in the opinion of HARDIN, P. J., in City of Syracuse v. Stacey, 33 N. Y. Supp. 929, that the judgment and order appointing the commissioners stiould be reversed, .and appraisal vacated, and the order of confirmation reversed, it is unnecessary to pass upon the questions presented by the appeal herein, and the order should be vacated and set aside. Order denying motion to send back to the commissioners of appraisal herein the report made by them on May 7, 1894, vacated and set aside, without costs to either party upon this appeal.